People v Croskey (2014 NY Slip Op 08494)





People v Croskey


2014 NY Slip Op 08494


Decided on December 4, 2014


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 4, 2014

Friedman, J.P., Acosta, Moskowitz, Richter, Clark, JJ.


4079/09 13676A 137/11 13676

[*1] The People of the State of New York, Respondent, —
vNathaniel Croskey, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren Springer of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Appeals having been taken to this Court by the above-named appellant from judgments of the Supreme Court, New York County (Charles Solomon, J.), rendered on or about February 2, 2012,
Said appeals having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentences not excessive,
It is unanimously ordered that the judgments so appealed from be and the same are hereby affirmed.
ENTERED: DECEMBER 4, 2014
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.